In an action to recover damages for personal injuries, etc. the plaintiffs appeal from an order of the Supreme Court, Queens County (Schmidt, J.), dated December 18, 2002, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff Anna Marie Poma did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
It is undisputed that the injured plaintiff was taken to the hospital immediately after the subject accident, X rayed, and diagnosed as suffering from a hairline fracture of the nasal bone. This diagnosis was specifically referred to in the affirmed medical reports submitted in support of the defendants’ motion for summary judgment. Since Insurance Law § 5102 (d) specifically states that “ ‘[s]erious injury’ means a personal injury which results in . . . a fracture,” the defendants failed to establish their entitlement to judgment as a matter of law. Santucci, J.P., Goldstein, Schmidt and Cozier, JJ., concur.